 
 
I 
108th CONGRESS
2d Session
H. R. 4328 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2004 
Mr. Forbes introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on 3-Cyclohexene-1-carboxylic acid, 6-[(di-2-propenylamino)carbonyl]-,(1R,6R)-rel-, reaction products with pentafluoroiodoethane-tetrefluoroethylene telomer, ammonium salt. 
 
 
1.Suspension of duty on 3-Cyclohexene-1-carboxylic acid, 6-[(di-2-propenylamino)carbonyl]-,(1R,6R)-rel-, reaction products with pentafluoroiodoethane-tetrefluoroethylene telomer, ammonium salt 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.38.42 3-Cyclohexene-1-carboxylic acid, 6-[(di-2-propenylamino)carbonyl]-,(1R,6R)-rel-, reaction products with pentafluoroiodoethane-tetrefluoroethylene telomer, ammonium salt (CAS No. 392286-82-7) (provided for in subheading 3809.92.50)FreeNo ChangeNo ChangeOn or Before 12/31/2007 . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
